 

Exhibit 10.6

 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made and effective this 7th day of
December, 2012 (the “ Effective Date”) by and between Full House Resorts, Inc. a
Delaware corporation the “Company”, and Deborah Pierce (“Executive”).
 
In consideration of the premises and of the covenants and agreements herein
contained, the parties agree as follows:
 
1.  Employment Services.
 
Employer hereby employs Executive, and Executive hereby accepts employment as
the Chief Financial Officer of the Company, reporting to the Chief Executive
Officer, all upon and subject to the terms and conditions herein set forth. For
purposes of this Agreement, the term “Company” will be deemed to mean the
Company and its subsidiaries or affiliates.
 
2.  Duties.
 
During the term of her employment, Executive will devote her full-time best
efforts and loyalty to this employment and lawfully perform duties as described
in Appendix A and such other duties as are reasonably assigned or delegated to
her by the Chief Executive Officer consistent with her best abilities and
position hereunder. In construing the provisions of this Agreement, “Employer”
will include all of Employer's subsidiary, parent and affiliated corporations
and entities. While it is understood and agreed that Executive's job duties may
change at the Chief Executive Officer’s discretion during the Term defined below
of this Agreement, her general level of responsibility will not be materially
reduced.
 
3.  Term.
 
The term of this Agreement the (“Term”) will begin on the Effective Date stated
above and will continue for a one year term. The Term will automatically renew
for successive periods of one year each, an “Extended Term”, unless the Company
or the Executive gives written notice to the other at least ninety 90 days prior
to the end of the then current Term that this Agreement will not be further
extended. For purposes of this agreement, “Term” will hereafter include any
Extended Term. Otherwise, this Agreement may be terminated as provided in
Paragraphs 8 and 9 below.
 
4.  Compensation.
 
A.           In consideration of the services to be rendered by Executive
hereunder, the Company agrees to pay to Executive the sum described in Appendix
A annually (the “Base Salary”), pro-rated for the period beginning upon the
Effective Date and ending on December 31, 2013 thereafter, the Base Salary will
be increased at the discretion of the Chief Executive Officer beginning each
January1st of the Term. All Base Salary will be paid in accordance with the
regular payroll practices of the Company.
 
B.           The Executive will also be entitled to receive annual cash bonuses
according to the Company’s Annual Incentive Compensation Plan (the “Annual
Bonus”), provided the Compensation Committee of the Board of Directors in its
discretion determines that the Executive has met the pre-defined annual
Performance Objectives and assigned management duties  The Annual Bonus will be
paid in accordance with plan documents. Each year’s annual Performance
Objectives will be set and approved by the Board of Directors within 90 days of
fiscal year beginning.
 
 
1

--------------------------------------------------------------------------------

 
 
C.           Executive will receive a restricted stock grant of a number of
shares described in Appendix A, pursuant to a grant approved by the Compensation
Committee at it first scheduled meeting following the Effective Date.
 
5. Benefits.
 
A.           Executive will receive paid vacation annually, all of which will be
in accordance with the Full House Resorts Inc. Vacation Policy.
 
B.           Executive will be entitled to participate in all other employment
benefits, including but not limited to death and retirement plans, group
insurance programs for medical, hospitalization, life, and long term disability,
afforded in general to all employees, or to senior executives of the Company of
comparable status and tenure.
 
C.           Nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies for which the
Executive may qualify.
 
D.           Existing benefit plans are included in Appendix A.
 
6.  Reimbursable Expenses.
 
The Company will pay all reasonable expenses incurred by Executive in the
performance of her responsibilities and duties for the Company. Executive will
submit to the Company periodic statements-but no less than every 60 days, of all
expenses so incurred in accordance with the Company's accounting policies.
Subject to such audits as the Company may deem appropriate the Company will,
promptly and in the ordinary course, reimburse Executive the full amount of any
such business expenses advanced by Executive. Company will pay directly all
costs of Executive's regulatory licensings as required by any jurisdiction in
which the Company conducts business.
 
7. Limitation on Outside Business Activities. During the Term of the employment
hereunder, without the prior consent of the board of directors, Executive will
not:
 
A.           Render services of a business, professional or commercial nature to
any other person or entity, directly or indirectly, whether for compensation or
otherwise, except that this prohibition will not be construed to prevent
Executive from engaging in charitable activities or investing her assets in such
form or manner as will not require her services in the operation of the affairs
of the companies in which such investments are made and which are not in
violation of Paragraph 7(B) below.
 
B.           Engage in any activity competitive with or adverse to the welfare
of business or related interests of the Company or any of its subsidiaries or
affiliates, whether alone, as a partner, officer, director, employee or
shareholder of any other corporation or other entity, or otherwise, directly or
indirectly, except that the ownership of not more than one percent of the stock
of any one or more publicly traded corporations will not be deemed a violation
of this Paragraph 7(B)
 
 
2

--------------------------------------------------------------------------------

 
 
C.           Be engaged by any person or entity which conducts business with or
acts as a consultant or advisor to the Company or any of its subsidiaries or
affiliates, whether alone, as a partner, officer, director, employee or
shareholder of any other corporation or entity, or otherwise, directly or
indirectly, except that ownership of not more than one percent of the stock of
any one or more publicly traded corporations will not be deemed a violation of
this Paragraph 7(C).
 
8.  Illness, Incapacity or Death During Employment.
 
A.           Illness or Incapacity  If Executive is incapacitated by reason of
physical or mental illness or incapacity that results in a material inability to
perform her duties under this Agreement, and if such incapacitation continues
for a period of ninety 90 consecutive days, then upon 30 days written notice to
Executive, or designated legal representative, the Company may terminate the
employment of Executive under this Agreement, and upon such termination, Company
will pay Executive the following:
 
(1)           Base Salary to the date of termination
 
(2)           An amount equal to her prior year's Annual Bonus on a pro-rata
basis to the date of termination, subject to limitations and terms of Paragraph
4(B).
 
(3)           Reimbursement of all expenses reasonably incurred by Executive in
performing her responsibilities and duties for the Company prior to the date of
termination
 
(4)           Applicable insurance and other group benefits proceeds
 
B.           Death. In the event of Executive's death, this Agreement will
automatically terminate and Company will pay to the Executive's estate the
following:
 
(1)           Base Salary to the date of death
 
(2)           An amount equal to her prior year's Annual Bonus on a pro-rata
basis to the date of death, subject to limitations and terms of Paragraph 4(B)
 
(3)           Reimbursement of all expenses reasonably incurred by Executive in
performing her responsibilities and duties for the Company prior to her death
 
9.  Termination by Company or by Executive.
 
A.           For Cause by the Company. Subject to Paragraph 14, the employment
of Executive under this Agreement may be terminated by the Company For Cause
upon thirty 30 days written notice to Executive from the Chief Executive
Officer. If the Company properly terminates Executive's employment hereunder for
Cause, it will be without further liability to Executive except for payment of
all Base Salary and benefits accrued but unpaid to the date of such termination.
For purposes of this Agreement, the term “ For Cause” means:
 
(1)           Executive’s material fraud, dishonesty, willful misconduct, or
willful and continuing failure in the performance of her duties under this
Agreement
 
 
3

--------------------------------------------------------------------------------

 
 
(2)           Executive's breach of any material provision of this Agreement
which has not been cured within 30 days following the notice thereof
 
(3)           The commission by Executive of any felony criminal act or the
commission of any crime involving fraud, dishonesty or moral corruptness,
including denial or removal of Executive’s licensing from any governmental
gaming agency or licensing authority.
 
Provided however, that any action or inaction that results from Executive's
corporate conduct taken in furtherance of the direction of the Chief Executive
Offier or his superiors in the Company will not constitute “Cause” hereunder.
 
B.           Without Cause by the Company. The employment of Executive under
this Agreement may be terminated by the Company without cause at any time upon
thirty 30 days' written notice to Executive. In such event, and in addition to
any other entitlements under this Agreement, the Company will pay the Executive
the following:
 
(1)           Base Salary in accordance with the regular payroll practices of
the Company for a period of six months, with an additional month for every year
of full employment up to a maximum of twelve months
 
(2)           An Annual Bonus for the year of termination equal to the average
Annual Bonus of previous 1 year in accordance with plan documents, prorated on
an annual basis from the last Annual Bonus received by Executive,
 
(3)           Company will continue, at its expense, Executive's health, dental
and other insurance benefits for the remaining portion of the otherwise
applicable Term or until Executive is subsequently employed, whichever is less
and
 
C.           Termination by Executive For Good Reason. Subject to Paragraph 14,
the Executive may terminate her employment under this Agreement For Good Reason
and the Company's liability to Executive will be to pay the Executive in
accordance with Paragraph 9(B)(1–3), as though Executive had been terminated
Without Cause. “For Good Reason” means:
 
(1)           A failure by the Company to comply with any material provision of
this Agreement which has not been cured within 30 days following the notice
thereof
 
(2)           Company’s direction to Executive to do, perform, or omit to
perform any act, or Executive's knowledge of such acts or omissions performed by
other Company employees without appropriate redress, which acts or omissions are
known to be fraudulent, illegal or could otherwise materially impact negatively
upon Executive's personal and professional reputation.
 
D.           Termination by Executive Without Good Reason. If the Executive
terminates her employment hereunder Without Good Reason, with a minimum notice
of 30 days, Executive will receive from the Company only her Base Salary,
benefits and reimbursable expenses that have accrued but remain unpaid to the
date of such termination, and any earned.
 
E.           Non-Renewal. A non-renewal of the Term under Paragraph 2 is not a
“termination” under Paragraph 9 (A)–9(D).
 
 
4

--------------------------------------------------------------------------------

 
 
10.  Confidential Information.
 
Executive agrees that she will not, during the Term or thereafter: disclose,
divulge, discuss, copy or otherwise use or suffer to be used in any manner, the
proprietary and confidential plans, inventions, ideas, discoveries, marketing
methods, marketing research, customer lists, product research or other data of
the Company not otherwise available to the public or to Executive independent of
her employment collectively, “Confidential Information”. It is acknowledged by
Executive that all such Confidential Information compiled, obtained by, or
furnished to Executive while she is employed by the Company is confidential and
proprietary information which is the exclusive property of the Company provided,
however, that if at any time following the termination of this Agreement, any
Confidential Information will become part of the public domain through no fault
of Executive, then the restrictions and limitations of this Paragraph will not
apply to such particular information.
 
11.   Non-Competition.
 
A.           Executive agrees that, for the time periods specified in 11 B
below, she will not, directly or indirectly, do any of the following:
 
(1)           Own, manage, control, or participate in the ownership, management
or control of, or be employed or engaged by, or otherwise affiliated or
associated with, as a consultant, independent contractor or otherwise, any other
corporation, partnership, proprietorship, firm, association or other business
entity, or otherwise engage in any business that is competitive with any
business or enterprise in which the Company is engaged at the time Executive's
employment ceases including, without limitation, any gaming venture, Indian
gaming or river boat gaming facility located within 100 miles of any
metropolitan area in which there is located any gaming facility owned, managed
or under development to be owned or managed by the Company, including such
gaming facilities not under development which the Company is pursuing, as
determined by the date Executive ceases to be employed hereunder or
 
(2)           Solicit or induce any person who is an employee, officer,
consultant or agent of the Company or of any subsidiary or affiliate of the
Company, to terminate such relationship.
 
B.           The provisions of this Paragraph 11 will be operative throughout
the Term. Upon termination under Paragraphs 8 and 9 or upon a Change of Control
under Paragraph 12, the provisions of this Paragraph 11 will be operative for
the period during which Executive continues to receive compensation or benefits,
or for a period of twelve months, whichever is later
 
12.   Change of Control.
 
A.           Defined. For the purpose of this Agreement, a “Change of Control”
will mean:
 
(1)           The acquisition by any person, entity or “group”, within the
meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934
(the “Exchange Act”) excluding, for this purpose: (a) the Company or its
subsidiaries or (b) any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company, of
beneficial ownership, within the meaning of Rule 13d-3 promulgated under the
Exchange Act of 50% or more of either the then outstanding shares of common
stock or the combined voting power of the Company's then outstanding voting
securities or
 
 
5

--------------------------------------------------------------------------------

 
 
(2)           Individuals who, as of the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date of this Agreement whose election or nomination for election by the
Company's shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company, as such terms are used in Rule 14 a-11of Regulation
14A promulgated under the Exchange Act will be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board or
 
(3)           Approval by the stockholders of the Company of:
 
(a)           A reorganization, merger, consolidation or acquisition a “Business
Combination”, with respect to which: (i) those persons who were the stockholders
of the Company immediately prior to such Business Combination do not,
immediately thereafter, beneficially own more than 50% of the combined voting
power of the then outstanding voting securities of the combined business' then
outstanding voting securities in substantially the same proportions as their
ownership immediately prior to such Business Combination and (ii) at least a
majority of the Incumbent Board comprises a majority of the new Board of
Directors of the combined business or
 
(b)           A liquidation or dissolution of the Company or
 
(c)           The sale of all or substantially all of the assets of the Company.
 
B.            Right of Executive to Terminate . Upon a Change of Control,
Executive may terminate this Agreement only if it materially affects Executive’s
position and compensation herein.
 
C.            Compensation Upon a Change of Control, and whereby the Executive
elects to terminate her employment as provided in Paragraph 12(B) above, or is
not retained under contract by the surviving entity, the Company will pay the
Executive as follows:
 
(1)           A lump sum cash payment of the remaining Base Salary due under
this Agreement, however no less than one year’s Base Salary at time of
termination
 
(2)           A lump sum cash payment equal the average of the Annual Bonuses,
if any, paid to the Executive for the past 1 year.
 
(3)           All unvested Shares or other stock-based grants awarded pursuant
to the Incentive Plan or other Company benefit plan will accelerate and vest
upon the date of Change of Control.
 
 
6

--------------------------------------------------------------------------------

 
 
13.   Arbitration.
 
The Company and the Executive mutually consent to the resolution of all claims,
controversies or disputes under this Agreement, other than a claim which is
primarily for injunctive or other equitable relief, by binding arbitration, in
accordance with the Nevada Uniform Arbitration Act. The determination of the
arbitrator will be binding. The Company will pay the fees and costs of the
arbitrator and all other reasonable direct costs in connection with any
arbitration, excluding any legal representation retained by Executive.
 
14.   Right to Cure.
 
Each party agrees to give the other written notice identifying with specificity
any action taken which the notifying party believes to be a material violation
of this Agreement, and to give the breaching party a minimum of thirty 30 days
thereafter to cure such breach prior to the notifying party commencing adverse
action, terminating this Agreement, or initiating equitable relief or
arbitration.
 
15.   Miscellaneous.
 
A.           Laws.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of Nevada, without reference to
principles of conflict of laws, and the parties agree that the courts of
appropriate jurisdiction located in Clark County, Nevada will be the forum for
disputes brought hereunder.
 
B.           Interpretation. The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement will be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, will remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
 
C.           Taxes. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.
 
D.           Strict Compliance. The Executive's or the Company's failure to
insist upon strict compliance with any provision of, or to assert any right
under this Agreement including, without limitation, the right of the Executive
to terminate employment for Good Reason pursuant to Paragraph 5 of this
Agreement will not be deemed to be a waiver of such provision or right or of any
other provision of or right under this Agreement.
 
E.           Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed original, and said counterparts will
constitute but one and the same instrument. Facsimile signatures will be deemed
original signatures.
 
F.           Survival . The respective rights and obligations of the parties
hereunder will survive any termination of the Executive's employment or
arrangements to the extent necessary to the intended preservation of such rights
and obligations.
 
G.           Beneficiaries The Executive will be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
the Executive's death by giving the Company written notice thereof. In the event
of the Executive's death or a judicial determination of her incompetence,
references in this Agreement to the Executive will be deemed, where appropriate,
to refer to her beneficiary, estate or other legal representative.
 
 
7

--------------------------------------------------------------------------------

 
 
H.           Notices. All notices and other communications under this Agreement
will be in writing and will be given by hand to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows, or to such other address as either party furnishes to the other in
writing in accordance with this Paragraph. Notices and communications will be
effective when actually received by the addressee:
 
To the Executive:
 
Deborah Pierce
3054 Palatine Terrace Drive
Henderson, Nevada 89052
 
To the Company:
 
Full House Resorts, Inc.
4670 South Fort Apache Road Suite
190 Las Vegas, Nevada 89147
Attn: General Counsel
 
I. Severability. The provisions of this Agreement are severable, and if any one
or more provisions is determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions, and any partially unenforceable
provision to the extent enforceable, will nevertheless be binding and
enforceable.
 
J. Binding Agreement. The rights and obligations of the Company and Executive
under this Agreement will be binding upon and inure to the benefit of, and be
enforceable by and against, the parties hereto and their respective heirs,
personal representations, and successors and assigns.
 
K. Waiver. Either party's failure to enforce any provisions of this Agreement
will not in any way be construed as a waiver of any such provisions as to any
future violations thereof, nor prevent that party thereafter from enforcing each
and every other provision of this Agreement. The rights granted the parties
herein are cumulative, and the waiver by a party of any single remedy will not
constitute a waiver of such party's right to assert all other legal remedies
available to her or it under the circumstances.
 
L. Successors. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns provided however, that this Agreement
is for personal services and is not assignable by Executive.
 
M. Entire Agreement. This Agreement constitutes the entire agreement between the
Company and Executive with respect to the subject matter hereof, and may not be
modified or terminated orally. No modification, termination or attempted waiver
of this Agreement will be valid unless in writing and signed by the party
against whom the same is sought to be enforced.
 
IN WITNESS WHEREOF, the Executive and the Company, pursuant to the authorization
of its Board of Directors, have caused this Agreement to be executed on the date
first above written.
 
 
8

--------------------------------------------------------------------------------

 
 
COMPANY:
 
Full House Resorts, Inc.
 
By:  /s/ CARL G. BRAUNLICH
 
Its:  Compensation Committee Chairman and Director
EXECUTIVE:
 
By:  /s/ DEBORAH J. PIERCE
 
Its:  Chief Financial Officer
 

 
 
9

--------------------------------------------------------------------------------

 
 
EXECUTIVE EMPLOYMENT
APPENDIX “A”
 
Executive Name: Deborah Pierce
Position: Chief Financial Officer

 
BASE
SALARY:                                $250,000                      Annually,
paid in equal installments twice per month
 
ANNUAL INCENTIVE COMPENSATION (BONUS):  The Executive will also be entitled to
receive annual cash bonuses according to the Company’s Annual Incentive
Compensation Plan (the “Annual Bonus”), provided the Compensation Committee of
the Board of Directors in its discretion determines that the Executive has met
the pre-defined annual Performance Objectives and assigned management
duties.  The Annual Bonus will be paid in accordance with plan documents. Each
year’s annual Performance Objectives will be set and approved by the Board of
Directors within 90 days of fiscal year beginning.
 
STOCK COMPENSATION: Executive will receive a restricted stock grant of 50,000
shares vesting 1/3 per year over 3 years pursuant to a grant approved by the
Compensation Committee at it first scheduled meeting following the Effective
Date.
 
BENEFITS:
Medical insurance, 401k and other programs in accordance with company plan as in
affect from time to time
 
 
10